[Cite as State v. Sims, 2015-Ohio-4252.]



                             STATE OF OHIO, BELMONT COUNTY
                                  IN THE COURT OF APPEALS
                                           SEVENTH DISTRICT

MICHAEL A. SIMS                                     )
                                                    )
        PETITIONER,                                 )
                                                    )              CASE NO. 15 BE 50
VS.                                                 )
                                                    )                  OPINION
MICHELLE MILLER, Warden                             )                   AND
                                                    )              JUDGMENT ENTRY
        RESPONDENT.                                 )

CHARACTER OF PROCEEDINGS:                           Petition for Writ of Habeas Corpus

JUDGMENT:                                           Dismissed

APPEARANCES:
For Petitioner                                      Michael A. Sims, Pro-Se
                                                    Belmont Correctional Inst.
                                                    No. D-1-A-90
                                                    P.O. Box 540
                                                    St. Clairsville, Ohio 43950

For Respondent                                      Jonathan R. Khouri
                                                    Assistant Attorney General
                                                    Criminal Justice Section
                                                    150 East Gay Street, 16th Floor
                                                    Columbus, Ohio 43215




JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                    Dated: October 9, 2015
[Cite as State v. Sims, 2015-Ohio-4252.]
PER CURIAM

        {¶1}     On August 17, 2015, Petitioner Michael Sims filed a pro se “commercial
writ of habeas corpus” claiming the trial court lacked jurisdiction over the subject
matter of his case resulting in his plea and sentence being void. Respondent Michelle
Miller, Warden of the Belmont Correctional Institution in Saint Clairsville, Ohio
answered by filing a motion to dismiss.
        {¶2}     In November of 1986, Sims was indicted on eleven separate counts:
kidnapping; aggravated burglary; auto theft; and eight counts of rape. Each count
contained a firearm specification. Sims pled guilty at trial to one count of kidnapping,
one count of aggravated burglary, one count of rape, one count of auto theft and
each of the accompanying firearm specifications, for a total of four. The remaining
seven rape counts and firearm specifications were dismissed. Sims was sentenced to
a minimum of 15 years and a maximum of 76 years and to 12 years on the firearm
specifications. He did not directly appeal his conviction and sentence, but filed
various meritless post-conviction motions.
        {¶3}     In his writ Sims argues that the Jefferson County Court of Common
Pleas lacked subject matter jurisdiction over his case, asserting the court did not
have jurisdiction over felonies, only misdemeanors. He cites R.C. 2931.03 and the
Ohio Constitution.
        {¶4}     Individuals who are “unlawfully restrained” may prosecute a writ of
habeas corpus. R.C. 2725.01. Application is made by petition which must contain
certain information and enumerated items. R.C. 2725.04. If the court decides that the
petition states a facially valid claim, it must allow the writ. R.C. 2725.06. However, “if
the petition states a claim for which habeas corpus relief cannot be granted, the court
should not allow the writ and should dismiss the petition.” Pegan v. Crawmer, 73
Ohio St. 3d 607, 609, 1995-Ohio-175, 653 N.E.2d 659.
        {¶5}     Generally, a petitioner is only entitled to habeas relief if he can show he
has no adequate remedy at law. Agee v. Russell, 92 Ohio St. 3d 540, 544, 751
N.E.2d 1043 (2001). However, there is a narrow exception to this proposition: where
the trial court patently lacks jurisdiction. Smith v. Bradshaw, 109 Ohio St. 3d 50, 2006-
                                                                               -2-


Ohio-1829, 845 N.E.2d 516, ¶ 10. “When the court lacks jurisdiction, the petitioner
may raise the claim by a petition for habeas corpus, even if the error could have been
raised on appeal.” State ex rel. Brooks v. Miller, 7th Dist. No. 15 BE 39, 2015-Ohio-
3755, ¶7. This Court elaborated in Brooks:

      As to the jurisdictional argument, R.C. 2931.03 states, “The court of
      common pleas has original jurisdiction of all crimes and offenses,
      except in cases of minor offenses the exclusive jurisdiction of which is
      vested in courts inferior to the court of common pleas.” The Ohio
      Supreme Court has explained, “The Court of Common Pleas is, by
      Section 2931.03, Revised Code, given original jurisdiction in felony
      cases. The felony jurisdiction is invoked by the return of a proper
      indictment by the grand jury of the county.” Click v. Eckle, 174 Ohio St.
88, 89, 186 N.E.2d 731 (1962). See also, State ex rel. Pruitt v.
      Donnelly, 129 Ohio St. 3d 498, 2011–Ohio–4203, 954 N.E.2d 117, ¶ 2
      (felony case asking for conviction and sentence to be vacated, Ohio
      Supreme Court stated pursuant to R.C. 2931.03 common pleas court
      has jurisdiction over criminal proceedings); Jimison v. Wilson, 106 Ohio
      St.3d 342, 2005–Ohio–5143, 835 N.E.2d 34, ¶ 11 (citing the Ohio
      Constitution, Article IV, Section 4 for the position that the common pleas
      courts have general subject-matter jurisdiction over crimes and
      offenses committed by adults).

      {¶6}   As the Jefferson County Court of Common Pleas had jurisdiction over
Sims’ case, his argument is meritless. Further, Sims’ writ fails procedurally as well as
he failed to attach a proper statement setting forth the balance of his inmate account
for the preceding six months as certified by the institutional cashier, in accordance
with R.C. 2969.25(C)(1).
      {¶7}   Sims attached a statement from the period of December 1, 2014,
through May 9, 2015, and this action was filed on August 17, 2015. Additionally, this
                                                                            -3-


document was not certified by the institutional cashier. “The requirements of R.C.
2969.25 are mandatory, and failure to comply with them subjects an inmate's action
to dismissal.” Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859, 951 N.E.2d 389,
¶ 1, quoting State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-2262, 788
N.E.2d 634.
      {¶8}    For the foregoing reasons, Sims’ petition for writ of habeas corpus is
hereby dismissed. Costs taxed against Petitioner. Final order. Clerk to serve notice
on the parties as required by the Ohio Rules of Civil Procedure.




DeGenaro, J., concurs

Waite, J., concurs

Robb, J. concurs